 



Exhibit 10.29
ORBITAL SCIENCES CORPORATION
1997 STOCK OPTION AND INCENTIVE PLAN
STOCK UNIT AGREEMENT
     Orbital Sciences Corporation, a Delaware corporation (the “Company”),
hereby grants stock units (“Stock Units”) relating to shares of its common
stock, $.01 par value (the “Stock”), to the individual named below as the
Grantee. This grant of stock units is conditioned upon the Grantee’s acceptance
of the terms and conditions set forth in this Stock Unit Agreement (the
“Agreement”) and in the Orbital Sciences Corporation 1997 Stock Option and
Incentive Plan (the “Plan”), a copy of which will be provided on request. The
Plan will control in the event any provisions of this Agreement should appear to
be inconsistent with the terms of the Plan.

                 
Grant Date:
                   
 
    Name of Grantee:                    
 
    Number of Stock Units Covered by Grant:        
 
         
 
    Vesting Schedule:        

             
 
  Vesting Date   Vesting Percentage    
 
           
 
 
 
 
 
   
 
           
 
 
 
 
 
   
 
           
 
 
 
 
 
   

Attachment                      This is not a stock certificate or a negotiable
instrument.

 



--------------------------------------------------------------------------------



 



ORBITAL SCIENCES CORPORATION
1997 STOCK OPTION AND INCENTIVE PLAN
STOCK UNIT AGREEMENT
The capitalized terms below shall have the meanings assigned to them in the
Plan, unless otherwise defined in this Agreement.

     
Stock Unit Transferability
  This grant is an award of Stock Units in the number of units set forth on the
cover sheet, subject to the vesting conditions described below. Your Stock Units
may not be transferred, assigned, pledged or hypothecated, whether by operation
of law or otherwise, nor may the Stock Units be made subject to execution,
attachment or similar process.
 
   
Vesting
  Your Stock Unit grant shall vest according to the schedule set forth on the
cover sheet; provided, that, you are an employee or director of the Company on
the relevant vesting dates. If your employment or directorship (“Service”) is
terminated other than by reason of death or Total Disability, you will forfeit
any Stock Units in which you have not yet become vested. If you die or incur a
Total Disability prior to any of the relevant vesting dates, then your interest
in the Stock Units will become 100% vested upon the date of such event (the
“Accelerated Vesting Date”).
 
   
Delivery of Stock Pursuant to Stock Units
  The shares of Stock represented by this Agreement shall be delivered to you,
or to your eligible beneficiary or your estate on the vesting dates set forth on
the cover sheet (the “Vesting Dates”) or on the Accelerated Vesting Date, as
applicable; provided, that, if your Service is terminated other than by reason
of death, Total Disability or Cause prior to any of the Vesting Dates, you will
instead be delivered the vested portion of the shares of Stock represented by
this Agreement. If the Board determines that you engaged in conduct that would
constitute Cause, then you shall forfeit of all of your Stock Units.
 
   
Retention Rights
  This Agreement does not give you the right to be retained or employed by the
Company (or any Affiliates) in any capacity.
 
   
Stockholder Rights
  You do not have any of the rights of a stockholder with respect to the Stock
Units unless and until the Stock relating to the Stock Units has been delivered
to you. You will, however, be entitled to receive, upon the Company’s payment of
a cash dividend on outstanding Stock, a cash payment for each Stock Unit that
you hold as of the record date for such dividend equal to the per-share dividend
paid on the Stock.
 
   
Adjustments
  In the event of a stock split, a stock dividend or a similar change in the
Company stock, the number of Stock Units covered by this grant will be adjusted
(and rounded down to the nearest whole number) in accordance with the terms of
the Plan.
 
   
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.
 
   
Consent to Electronic Delivery
  The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format. If at any time you would prefer to receive paper copies of
these documents, as you are entitled to receive, the Company would be pleased to
provide copies. Please contact the Legal Department to request paper copies of
these documents.
 
   
The Plan
  The text of the Plan is incorporated in this Agreement by reference. This
Agreement and the Plan constitute the entire understanding between you and the
Company regarding this grant of Stock Units. Any prior agreements, commitments
or negotiations concerning this grant are superseded. The Plan will control in
the event any provision of this Agreement should appear to be inconsistent with
the terms of the Plan.

 